Citation Nr: 0820786	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-35 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The veteran had active service from October 1950 to October 
1952.  He died in June 2001 and the veteran's surviving 
spouse is the appellant. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

In her substantive appeal statement of October 2005, the 
veteran's surviving spouse checked a box indicating that she 
desired a hearing before a Member of the Board.  She never 
sent any subsequent correspondences indicating she no longer 
wanted to proceed with her appeal, or that she wanted to 
cancel her request for a BVA Travel Board hearing.  Such a 
hearing was scheduled to take place in May 2008, but the 
veteran's widow did not appear for the hearing.  

Significantly, however, review of the hearing notification 
letter dated in April 2008 reflects that the letter was sent 
to the wrong address.  Thus, the VA failed to fulfill the 
duty to notify the appellant of the time and place of the 
hearing as is required under 38 C.F.R. § 20.704(b) (2007).  
In light of this, the Board concludes that another attempt 
must be made to provide the requested hearing.

This hearing must be scheduled at the RO level, and, 
accordingly, a remand is required.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) 
("claimant has right to a hearing before [issuance] of BVA 
decision"); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 
20.700, 20.704).  





Accordingly, the case is REMANDED for the following action:

The RO should add the appellant's name to 
the schedule of hearings to be conducted 
at the RO before a Member of the Board, 
and notify her of the scheduled hearing at 
her latest address of record.  A copy of 
the notice provided to the appellant of 
the scheduled hearing should be placed in 
the record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


